Title: Note on Two Purported Letters from Franklin and Arthur Lee, 29 March–8 April 1778
From: 
To: 


In the British Library are two ostensible copies, in what appears to be Lee’s hand, of letters from him and Franklin, one of March 29 to Henry Laurens as president of Congress and the other of April 8 to the secret committee. Neither is among the papers of the Continental Congress. The first appears to be an extract of Lee’s letter to Laurens of March 19; it follows the original almost verbatim except for the change from “I” to “we.” The second is more puzzling. It contains extracts of Lee’s letter to the committee for foreign affairs of April 8; liberties taken with the wording do not alter the sense. But the dispatch opens with three one-sentence paragraphs that are not in that letter:
“Having passed the Matter of Supplies from Spain We received Yesterday an Answer that Endeavours would be used to send you Succours thro’ the Havannah.
“The present critical Situation of the Court of Spain renders It averse to being more particular and to receive Applications, but They will not long remain under This Embarrasment.
“We cannot venture to detail to you the Plans of this Court relative to the Conduct of the War in your Quarter, probably You will see the Commencement of them before This reaches you.”
We are convinced that the “copy” dated March 29 is in fact taken from Lee’s letter of ten days before. The “copy” dated April 8 is probably based on Lee’s of the 8th; the large omissions and the addition that we have quoted have no apparent explanation, unless they derived from a draft that Lee discarded. In any case we can find no reason to believe that Franklin had a part in either letter.
